Citation Nr: 0333135	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-24264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
left shoulder disability.

2.  Entitlement to an increase in a 20 percent rating for a 
right ankle disability.

3.  Entitlement to an increase in a 10 percent rating for 
hemorrhoids.

4.  Entitlement to an increase in a 10 percent rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had honorable active duty from November 1973 to 
November 1976.  (He also had a later period of active duty 
which was under other than honorable conditions, and a VA 
decision found that he is not eligible for VA benefits based 
on such period of service.)

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO decision which denied an increase an 
increase in a 30 percent rating for a left shoulder 
disability, an increase in a 20 percent rating for a right 
ankle disability, an increase in a 10 percent rating for 
hemorrhoids, and an increase in a 10 percent rating for 
pseudofolliculitis barbae.

The present Board decision addresses the issues of increased 
ratings for the left shoulder disability, right ankle 
disability, and hemorrhoids.  The remand at the end of the 
decision addresses the issue of an increased rating for 
pseudofolliculitis barbae.


FINDINGS OF FACT

1.  The veteran's postoperative left shoulder disability 
(minor upper extremity) including arthritis is manifested by 
some limitation of motion.  Left arm motion is possible to at 
least 25 degrees from the side, and the left shoulder joint 
is not ankylosed.

2.  His right ankle disability (residuals of fracture) 
including arthritis is manifested by no more than marked 
limitation of motion, and the joint is not ankylosed.

3.  His hemorrhoid condition (residuals of a 
hemorrhoidectomy) is manifested by some external hemorrhoidal 
skin tags.  Hemorroids are not producing any persistent 
bleeding, anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left shoulder disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5201 (2003).

2.  The criteria for a rating in excess of 20 percent for a 
right ankle disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2003).

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for increased 
ratings for a left shoulder disability, right ankle 
disability, and hemorrhoids.  Pertinent medical records have 
been obtained, and the veteran has stated that there is no 
additional evidence to submit.  VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a claim for an increased rating, the more recent evidence 
is generally the most relevant, as the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

1.  Left shoulder disability

The evidence shows that the veteran is right-handed, and thus 
his left shoulder disability involves his minor upper 
extremity.  Many years ago he underwent surgery (a Bristow 
procedure) for repair of recurrent dislocations of the left 
shoulder.  In January 1985, the RO granted service connection 
and a 10 percent rating for the postoperative left shoulder 
condition; in August 1996, the RO increased the rating to 20 
percent; and in May 1999, the Board increased the rating to 
30 percent.  The current claim for an increased rating was 
filed in March 2000.

At an October 2000 VA examination, the veteran complained of 
pain and limitation of motion of the left shoulder.  On 
objective examination, there was a well-healed surgical scar.  
Musculature of both shoulders and upper arms appeared 
symmetrical, with no muscle wasting.  The doctor commented 
that, when attempting to put the left shoulder through range 
of motion, the veteran resisted and was uncooperative, making 
the examination meaningless.  The doctor reported that the 
left shoulder had 0 to 90 degrees of internal rotation; 
variable external rotation of 0 to 45 degrees, or no motion 
at all, with the veteran resisting any motion in this 
direction; forward elevation from 0 to 90 degrees; and 
effective abduction of 0 to 90 degrees.  Left shoulder X-rays 
showed post-surgical changes and no change from prior X-rays.  
The diagnosis was postoperative status of the left shoulder.  
The doctor again commented that it was not possible to 
evaluate loss of left shoulder motion because the veteran was 
uncooperative.

At an October 2001 VA examination, the muscles of the 
shoulders were noted to be symmetrical.  Again, the veteran 
would not allow any appreciable motion of the left shoulder 
during active and passive range of motion exercises.  The 
doctor commented that the veteran did much better while being 
observed getting dressed.  The impression was postoperative 
status for recurrent dislocation of the left shoulder.  The 
doctor noted he had difficulty evaluating the veteran, who 
was referred for an orthopedic examination by another doctor.

At a VA orthopedic examination later in October 2001, it was 
noted the left shoulder had a well-healed surgical scar.  
There was said to be very slightly diminished size of the 
left deltoid compared to the right one.  The doctor noted the 
veteran would not permit complete range of motion testing.  
However, the doctor reported left shoulder external rotation 
to 15 degrees, internal rotation to 80 degrees, abduction to 
30 degrees (the veteran would not permit motion past that 
point), and posterior flexion to 15 degrees.  It was noted 
the veteran resisted additional motion and complained of 
pain.  X-rays of the left shoulder showed a surgical screw in 
the glenoid, and normal glenohumeral joint and clavicle.  The 
impressions included left shoulder minimal degenerative 
arthritis, remote Bristow procedure, and partial ankylosis.  
The doctor commented that the veteran's performance on range 
of motion testing was highly variable and inconsistent at the 
end points, and it was difficult to assess the left shoulder.  
It was noted that the veteran exhibited variable use of the 
left shoulder and arm when he was observed dressing and 
undressing, and at one point while tying his shoes he made a 
quick movement with his left upper extremity, recalled his 
impairment, and then quickly shifted to use of his right 
side.  The doctor said that there had been an excellent 
result from the prior left shoulder surgery, and that a 
calcific process of the supraspinatus was a source of pain.

VA treatment records from 2000 to 2002 describe a number of 
health problems other than the service-connected left 
shoulder disability.  The records note outpatient treatment 
for a June 2002 gunshot wound to the left shoulder and back 
area; the wound was cleaned and sutured.   

The Board notes that the veteran's postoperative left 
shoulder disability includes arthritis, and arthritis is 
rated based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

The maximum rating for limitation of motion of the shoulder 
of the minor upper extremity is 30 percent, and such is 
assigned when motion of the arm is limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The recent examinations indicate that the veteran has not 
cooperated when doctors have attempted range of motion 
testing of the left shoulder (his minor upper extremity).  
Even so, from all the evidence, it appears he can raise the 
left arm to at least 25 degrees from the side (and likely 
well above this level).  As the current 30 percent rating for 
the left shoulder condition is the maximum rating under Code 
5201 for limitation of motion of the minor upper extremity, 
the effect of pain on motion is not a basis for a higher 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. West, 13 
Vet.App. 376 (2000). 

Ankylosis of the scapulohumeral articulation of the minor 
upper extremity is rated 20 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 30 
percent when intermediate (between favorable and 
unfavorable); and it is rated 40 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. 
§ 4.71a, Code 5200.  Despite a reference in one of the recent 
examinations to "partial" ankylosis of the left shoulder, 
it is not shown that there is true ankylosis of the joint 
(i.e., the joint fixed in one position).  The veteran retains 
some left shoulder motion, and there is no ankylosis, let 
alone unfavorable ankylosis as required for a higher rating 
under Code 5200.

With regard to other rating codes, the veteran does not have 
impairment of the humerus with fibrous union, as required for 
a higher rating of 40 percent under Code 5202, and the 
maximum rating for impairment of the clavicle or scapula is 
20 percent under Code 5203.

In sum, the veteran's left shoulder disability is not more 
than 30 percent disabling under any diagnostic code.  His 
representative argues that a higher rating should be assigned 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and it is not impractical to use the 
regular schedular rating standards.  

The preponderance of the evidence is against an increase in 
the 30 percent rating for the left shoulder disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

2.  Right ankle disability

Evidence shows the veteran fractured his right ankle many 
years ago, and this was repaired by closed reduction and 
casting for a period of time.  In January 1985, the RO 
granted service connection and a 0 percent raing for 
residuals of a right ankle fracture, and in October 1996, the 
RO increased the rating to 20 percent.  The current claim for 
an increased rating was filed in March 2000.

At a VA examination in October 2000, the veteran complained 
of right ankle pain and other symptoms.  On objective 
examination, both ankles appeared symmetrical.  Right ankle 
dorsiflexion was 0 to 20 degrees, and plantar flexion was 0 
to 30 degrees.  There was no deformity or atrophy of the 
lower leg.  It was noted that X-rays of the right ankle 
showed slight arthritic change, but no changes which would 
reduce ankle function or cause pain.  Residuals of an ankle 
fracture were diagnosed.

At an October 2001 VA examination, the veteran was noted to 
have a normal gait and stance.  Although he resisted motion 
attempts, there was some dorsiflexion, plantar flexion, 
eversion, and inversion of the right ankle.  He was seen by 
another orthopedic examiner later in October 2001.  At this 
examination, the veteran presented with a broad based gait 
and poor coordination, and it was noted he had a lack of 
attention span.  X-rays showed mild degenerative changes of 
the right ankle.  There was slight thickening of contours of 
the right ankle.  On attempted range of motion testing, it 
was noted there was 30 degrees of plantar flexion, there was 
a complaint of pain on eversion and inversion, and passive 
motion could be done.  The doctor commented on the veteran's 
lack of cooperation.  It was noted there were some objective 
findings that the right ankle condition could produce pain 
and could limit flexibility and walking endurance, although 
it would not produce instability.

VA treatment records from 2000 to 2002 primarily concern 
ailments other than the right ankle disorder.  The veteran 
requested and was given a cane in 2000, and records from 2002 
note a problem with calluses on both feet.  

The Board notes that the veteran's right ankle disorder 
includes arthritis, and arthritis is rated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 (degenerative arthritis) and 5010 (traumatic arthritis).  
The maximum rating for limitation of motion of an ankle is 20 
percent, and such is assigned for marked limitation of 
motion.  38 C.F.R. § 4.71a, Code 5271.  Since this is the 
maximum rating for limitation of motion, the effect of pain 
on motion is not a basis for a higher rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; Spencer, supra.

A higher rating of 30 percent may be assigned if there is 
ankylosis of an ankle, in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a, Code 5270.  The medical evidence 
shows the veteran's right ankle is not ankylosed (i.e., fixed 
in one position), let alone anklyosed in the position 
required for a higher rating under this code.

In sum, the veteran's right ankle disability is not more than 
20 percent disabling under any diagnostic code.  His 
representative argues that a higher rating should be assigned 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell, supra.  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case, 
and it is not impractical to use the regular schedular rating 
standards.  

The preponderance of the evidence is against an increase in 
the 20 percent rating for the right ankle disability.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert,supra.

3.  Hemorrhoids

Records show that many years ago the veteran had hemorrhoids 
for which he reportedly had a hemorrhoidectomy, and he later 
complained of recurrent hemorrhoids.  In January 1985, the RO 
granted service connection and a 0 percent rating for the 
postoperative hemorrhoid condition, and in August 1996, the 
RO increased the rating to 10 percent.  The current claim for 
an increased rating was filed in March 2000.

At an October 2000 VA examination, the veteran had complaints 
of occasional bleeding during bowel movements, and pain and 
itching in the perianal area.  Examination disclosed small 
skin tags around the perianal area, and no evidence of fecal 
incontinence or soiling.  The diagnosis was external 
hemorrhoids.  At an October 2001 VA examination, there was a 
tiny external skin tag of the anal area, no other evidence of 
hemorrhoids, and no evidence of incontinence or soiling.  The 
impression was a small external hemorrhoid.  

VA treatment records from 2000 to 2002 concern problems other 
than hemorrhoids.  

External or internal hemorrhoids are rated 10 percent when 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  They are rated 20 
percent when they produce persistent bleeding and secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The recent VA examinations and treatment reports contain 
little evidence of any hemorrhoids, other than small skin 
tags.  The evidence shows no bleeding, anemia, or anal 
fissures from hemorrhoids, and thus a higher rating under 
Code 7336 is not warranted.  The veteran's representative 
argues that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
the present case there is no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell, supra.  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case, 
and it is not impractical to use the regular schedular rating 
standards.  

The preponderance of the evidence is against an increase in 
the 10 percent rating for hemorrhoids.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert,supra.


ORDER

An increased rating for a left shoulder disability is denied.

An increased rating for a right ankle disability is denied.

An increased rating for hemorrhoids is denied.


REMAND

The remaining issue on appeal is entitlement to an increase 
in a 10 percent rating for pseudofolliculitis barbae, which 
is a skin condition.  The veteran last had a VA examination 
of this disability three years ago, in November 2000, and he 
claims the condition has worsened.  The rating criteria for 
skin conditions have since been changed, effective in August 
2002, and the RO has not had an opportunity to consider the 
new rating criteria.  See 38 C.F.R. § 4.118 (2003); 67 
Fed.Reg. 49590 (2003).  Under the circumstances, there is a 
further VA duty to assist the veteran with this claim.

Accordingly, this issue is remanded to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify any sources of medical treatment 
during and since 2002 for the skin 
condition of pseudofolliculitis barbae.  
The RO should obtain then copies of the 
related medical records.  

2.  Thereafter, the RO should have the 
veteran undergo a VA skin examination to 
determine the severity of 
pseudofolliculitis barbae.  The claims 
folder should be made available to the 
examiner.  All findings necessary for 
rating this condition under the latest 
rating criteria should be provided.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for 
pseudofolliculitis barbae.  This should 
include consideration of the latest 
rating criteria.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



